Citation Nr: 0930784	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation of degenerative 
arthritis of the lumbosacral spine, L1-L2 and L4-L5, 
currently evaluated at 40 percent disabling. 

2.  Entitlement to an extraschedular rating under 38 C.F.R 
§ 3.321(b)(1) (2008) for degenerative arthritis of the 
lumbosacral spine, L1-L2 and L4-L5.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1983 to June 
1986 with the Marine Corps and from August 1987 to December 
1991 with the Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and May 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the issue 
currently on appeal in February 2009.  Subsequently, the RO 
issued another rating decision in June 2009 partially 
granting the claim by increasing the disability rating to 40 
percent effective April 1, 2008.  

The Board acknowledges that in an October 2008 rating 
decision, the RO granted temporary total disability 
evaluation for the periods of March 27, 2007, to May 1, 2007, 
and February 8, 2008, to April 1, 2008, under 38 C.F.R. 
§ 4.30.  The following decision of the Board is intended to 
address the question of the appropriate schedular ratings to 
be applied during the periods not covered by these temporary 
total ratings. 

The Board notes that a June 2009 rating decision indicates 
that an RO determination on a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability was deferred.  The Board directs the 
RO's attention to this matter for appropriate follow-up 
action.  Additionally, the Board notes that service 
connection has been established for right foot drop with 
right leg and foot numbness associated with the service-
connected degenerative arthritis of the lumbosacral spine, 
L1-L2 and L4-L5.  However, the March 2009 VA examination also 
appears to have documented other neurological impairment such 
as bilateral radiculopathy.  It is not clear whether this 
symptomatology has been considered in connection with the 
possibility of entitlement to a separate rating for such 
radiculopathy.  This matter is also referred to the RO for 
appropriate action.  

As more particularly discussed in the Remand section of this 
decision, the Board believes VA must also consider the issue 
of entitlement to an extraschedular rating under 38 C.F.R 
§ 3.321(b)(1) (2008) for of degenerative arthritis of the 
lumbosacral spine, L1-L2 and L4-L5.  This issue is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on the appellant's part.


FINDINGS OF FACT

1.  Prior to February 8, 2008, degenerative arthritis of the 
lumbosacral spine, L1-L2 and L4-L5, was not manifested by 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. 

2.  From April 1, 2008, degenerative arthritis of the 
lumbosacral spine, L1-L2 and L4-L5, is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating for degenerative 
arthritis of the lumbosacral spine, L1-L2 and L4-L5, in 
excess of 20 percent disabling were not met prior to April 1, 
2008.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.159, 3.321, 
Part 4, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a.  

2.  The criteria for a schedular rating for degenerative 
arthritis of the lumbosacral spine, L1-L2 and L4-L5, in 
excess of 40 percent disabling have not been met from April 
1, 2008.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated December 
2003 and April 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2003 prior to the initial unfavorable 
decision in March 2004.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g. 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  That VCAA duty to 
notify under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
was satisfied by way of letters sent to the appellant in 
December 2003 and April 2006.   

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  That VCAA 
duty to notify under Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) was satisfied by way of a letter sent to the appellant 
in April 2006.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in June 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private treatment records, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in January 2004, May 
2005, and March 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected degenerative arthritis of 
the lumbosacral spine warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's service-connected low back disability is rated 
under Diagnostic Code 5242 for degenerative arthritis of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic 
Code 5242 refers to  Diagnostic Code 5003 for degenerative 
arthritis; however, Diagnostic Code 5003 states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the Veteran should be rated at 10 percent disabling 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and 20 percent 
disabling with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The maximum rating therefore under 
that code is 20 percent disabling, which is less than the 
rating the Veteran has already been assigned under the 
limitation of motion provisions.  The presence of arthritis 
does not increase a rating provided under limitation of 
motion, as the regulation specifically states that the twenty 
and ten percent ratings based on x-ray findings under 
Diagnostic Code 5003 will not be combined with ratings based 
on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).  

The Board therefore turns to the limitation of motion 
provisions for the low back.  Under the general rating 
formula for diseases and injuries of the spine, ratings of 40 
percent or greater are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a. 
 
Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
 
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a. 
 
Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine listed 
above or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  See 38 C.F.R. § 4.25 (combined ratings table). 
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Factual Background

The Veteran's ratings have been staged, meaning different 
ratings have been assigned for different time periods.  The 
Veteran was rated at 20 percent disabling prior to February 
8, 2008 and rated at 40 percent from April 1, 2008.  He also 
received a temporary total rating for one month after each of 
his two surgeries; however, as those periods of time are 
already assigned the maximum rating, the Board does not 
consider them in the analysis below.  

The Veteran was afforded a VA examination in January 2004.  
The Veteran reported flare ups of his low back pain about two 
times per month, which lasted from three to five days in 
duration.  He reportedly has missed on average 2 days per 
year of work due to his back pain.  Upon physical 
examination, the examiner noted mild scoliosis with a mild 
thoracolumbar convexity to the left.  The Veteran also had 
mild spasm in the left low back area on palpation and 
tenderness upon palpation in the lower lumbar and sacral 
paraspinal muscle distributions.  The Veteran's range of 
motion was flexion to 53 degrees, extension to 8 degrees, 
right lateral flexion to 24 degrees, left lateral flexion to 
13 degrees, right lateral rotation to 19 degrees, and left 
lateral rotation to 20 degrees.  After five repetitions, the 
Veteran's range of motion was flexion to 47 degrees, 
extension to 9 degrees, right lateral flexion to 17 degrees, 
left lateral flexion to 12 degrees, right lateral rotation to 
23 degrees, and left lateral rotation to 22 degrees.  The 
examiner diagnosed degenerative arthritis of the lumbosacral 
spine, with recent increase in low back pain complaints as 
well as radicular hip and right posterior thigh pain.  The 
lumbosacral MRI showed severe multi-level degenerative disc 
disease, lateral recess stenosis, moderately severe L4-L5, 
L5-S1.  The examiner reported no incapacitating episodes over 
the last twelve months.   

The Veteran was afforded a VA examination in May 2005.  At 
that time, the Veteran complained of flare ups lasting two to 
three days occurring every one to two months.  The Veteran 
reported moderate decreased motion, stiffness, weakness, 
spasms, and severe constant pain.  The examiner noted the 
Veteran is limited walking to one to three miles. Upon 
physical examination, the examiner noted that the Veteran's 
spinal alignment is altered to some degree with standing 
posture of spine and with valgus deviation mildly in the left 
knee with standing.  Flattening of the thoracic spine was 
also noted on lateral inspection.  The Veteran also evidenced 
a slight antalgic gait on the left side.  The Veteran's range 
of motion was flexion to 81 degrees, extension to 5 degrees, 
bilateral flexion to 14 degrees with pain beginning at 12 
degrees on the left, left lateral rotation to 24 degrees, and 
right lateral rotation to 25 degrees with pain beginning at 
24 degrees.  When considering repetitive use, the Veteran's 
range of motion was flexion to 63 degrees, left lateral 
flexion to 12 degrees, right lateral flexion to 13 degrees, 
bilateral rotation to 23 degrees.  The examiner noted that an 
MRI of the lumbosacral spine showed multilevel degenerative 
disc change with diffuse hard bulging disc extending into 
both the L5-S1 foramina, which may be causing some 
impingement on the inferior aspect of each of the exiting 
nerve roots.  There was also L2-L3 through L4-L5 central 
canal stenosis mostly on the basis of epidural lipomatosis, 
which is most severe at the L3-L4 level.  The examiner noted 
that the Veteran's disability caused significant general 
occupational effects.  He reported decreased mobility, 
problems with lifting and carrying, difficulty reaching, lack 
of stamina, weakness or fatigue, decreased lower extremity 
strength, and pain.  The Veteran's disability mildly affected 
his ability to do chores, go shopping, participate in 
recreation, travel, and dress himself.  It moderately 
affected his exercise and toileting abilities.  It prevented 
any sports.  

The Veteran was afforded a VA examination in September 2007.  
The Veteran's range of motion of the lumbar spine was flexion 
to 60 degrees, extension to 5 degrees, bilateral flexion to 
10 degrees, and bilateral rotation to 10 degrees.  After 
repetitive motion, the Veteran's range of motion was flexion 
to 58 degrees, extension to 4 degrees, bilateral flexion to 8 
degrees, and bilateral rotation to 8 degrees.  The Veteran 
was diagnosed with chronic low back pain status post right 
lumbar discectomy done in March 2007 with continued low back 
pain necessitating the use of morphine along with 
hydrocodone.  

The Veteran was afforded another VA examination in March 
2009.  The examiner provided a history of the Veteran's back 
disability.  This history included disc surgery in March 2007 
for severe low back pain with radiation to the right buttock 
and right lower extremity into the foot with right foot drop.  
The Veteran had persistent problems with severe and 
progressive low back pain after the first surgery.  The 
Veteran then underwent L3-L5 lumbar decompression and fusion 
in February 2008 for postlaminectomy syndrome.  Then again in 
July 2008 the Veteran was admitted to the hospital overnight 
for pain management due to acute exacerbation of low back 
pain.  

At the time of the March 2009 examination, the Veteran 
complained of almost daily flare ups of severe pain lasting 
on average 30 minutes.  The Veteran reported decreased 
motion, low back stiffness, weakness of the low back and 
right leg, spasms, and constant pain in the lumbosacral area.  
The examiner noted limitation of walking to less than one 
fourth mile and limitation of standing for longer than 20 
minutes.  He also reported no incapacitating episodes.  Upon 
physical examination, the examiner remarked that the 
Veteran's spinal alignment was altered with standing posture 
of spine with at least moderate flattening of the thoracic 
and lumbar spine curves.  Also, the Veteran had a mild 
scoliosis.  The Veteran's gait was antalgic.  The examiner 
noted severe guarding, pain with motion, and tenderness.  The 
Veteran's range of motion was flexion to 45 degrees, 
extension to 25 degrees, bilateral flexion to 6 degrees, left 
lateral rotation to 11 degrees, and right lateral rotation to 
4 degrees.  The Veteran did not feel safe enough to perform 
repetitive motions due to his fear of inciting a flare of 
back pain.  The examiner agreed that with his severe 
limitation of motion in the spine already noted on initial 
evaluation and with his severe degree of guarding, that it 
would not be advised for the Veteran to perform repetitive 
motions.   The examiner noted that an August 2008 MRI of the 
lumbosacral spine showed evidence of instrumentation and 
fusion of pedicle screws and laminectomy L3 through L5.  The 
examiner also noted a May 2007 EMG that showed a severe 
chronic right L5 radiculopathy with evidence of ongoing 
denervation.  It also evidenced bilateral S1 radiculopathies.  
The examiner diagnosed the Veteran with lumbosacral spinal 
stenosis with prior MRI evidence of multilevel degenerative 
disc change and diffuse hard bulging disc extending into both 
the L5-S1 foramina, which may be causing some impingement on 
the inferior aspect of each of the exiting nerve roots.  He 
also noted L2-L3 through L4-L5 central canal stenosis mostly 
on the basis of epidural lipomatosis, which is most severe at 
the L3-L4 level.  The Veteran also had an L3-L5 lumbar 
decompression and fusion in February 2008 and continued to 
have ongoing residual pain.  The examiner reported that the 
Veteran stopped working due to his back.  When last working, 
his back condition limited the Veteran's mobility, his 
lifting and carrying, and his ability to reach.  It caused a 
lack of stamina, weakness and fatigue, decreased strength in 
his lower extremities, pain, and increased irritability.  The 
disability moderately limits his ability to do chores, 
shopping, recreation, and grooming.  It severely limits his 
ability to attend social gatherings, exercise, bath, dress, 
and use the toilet.  It prevents any sports and traveling.  

Analysis

Due to the staged ratings throughout the period on appeal, 
the Board must consider different criteria according to the 
rating assigned to each period of time.  To meet the criteria 
for a rating in excess of 20 percent prior to February 8, 
2008, the Veteran must show unfavorable ankylosis of the 
entire cervical spine, forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  In the alternative, the Veteran 
may show incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  To meet the criteria for an increased rating from 
April 1, 2008, the Veteran must show unfavorable ankylosis of 
the entire thoracolumbar spine.  In the alternative, the 
Veteran may show incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

In considering the period prior to February 8, 2008, the 
evidence at no time shows unfavorable ankylosis of the entire 
cervical spine, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, nor does it show incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  At no point in the record 
was the Veteran's disability described as ankylosis.  In 
addition, the Veteran's forward flexion was measured to 47 
degrees in January 2004, to 63 degrees in May 2005, and to 58 
degrees in September 2007.  Also, at no point did the Veteran 
experience incapacitating episodes as defined by VA 
regulation.  In January 2004 the examiner specifically stated 
that the Veteran had experienced no incapacitating episodes 
and the remaining record is silent as to any prescribed bed 
rest.  As such, the Board finds that the Veteran's symptoms 
more nearly approximated a 20 percent disability rating prior 
to February 8, 2008.  

In considering the period from April 1, 2008, the evidence at 
no time shows unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  The 
record does not show any ankylosis or incapacitating 
episodes.  As such, the Board finds that the evidence of 
record more nearly approximates a 40 percent disability 
rating from April 1, 2008.

In addition, VA regulations set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  A higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca, 8 Vet. App. at 206.  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.  The Board's review of the medical evidence shows 
that even when additional functional loss due to pain, 
weakness, incoordination, and fatigue are considered, range 
of motion is nevertheless not limited to a degree to warrant 
higher schedular ratings than have been assigned by the RO.  
The examinations did show some decrease in motion on 
repetitive testing, but not to a degree to warrant higher 
ratings.  




ORDER

Entitlement to a schedular rating in excess of 20 percent for 
degenerative arthritis of the lumbosacral spine prior to 
February 8, 2008, is not warranted.  Entitlement to a 
schedular rating in excess of 40 percent for degenerative 
arthritis of the lumbosacral spine from April 1, 2008, is not 
warranted.  The appeal is denied.  


REMAND

The Board notes that extraschedular consideration is provided 
for under 38 C.F.R. § 3.321(b)(1) when the record presents 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  The most recent medical evidence in 
this case suggests the possibility of marked interference 
with employability.  The Board notes that a claim of 
entitlement to a total rating due to unemployability under 38 
C.F.R. § 4.16 is being considered by the RO.  However, the 
outcome of the RO's determination as to that claim is not 
known at this time.  The facts presently before the Board in 
connection with the issues on appeal lead the Board to 
conclude that referral for extraschedular consideration of 
the appellate issues is warranted under the facts of this 
case. 

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R § 3.321(b)(1) for degenerative 
arthritis of the lumbosacral spine, L1-L2 
and L4-L5.  After a determination is 
made, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


